Citation Nr: 1127797	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to February 1, 2010.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) since February 1, 2010.

3.  Propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective from February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2006 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board notes that the Veteran was denied a TDIU in the September 2006 rating decision.  Subsequently the RO reduced the Veteran's rating from 70 percent to 10 percent, effective February 1, 2010, with regard to his bilateral hearing loss in the November 2009 rating decision.  The Board further notes a December 2009 response letter to a Congressional inquiry which states that the Veteran submitted a notice of disagreement with the November 2009 rating decision.  As such, the Board will address the Veteran's claim for a TDIU prior to and since February 1, 2010.  

The issues of entitlement to a TDIU since February 1, 2010, and propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective from February 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  In this regard the Board notes that the issues are inextricably intertwined in that any decision made with regard to the Veteran's claim questioning the propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective February 1, 2010, will affect the decision with regard to the issue of a TDIU.  As such the claim for entitlement to a TDIU since February 1, 2010, must be deferred until after the adjudication of the Veteran's claim regarding the propriety of a reduction from a 70 percent disability rating to a 10 percent disability rating for bilateral hearing loss, effective February 1, 2010.  






FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss evaluated as 70 percent disabling and tinnitus evaluated as 10 percent disabling; with a combined evaluation of 70 percent, prior to February 1, 2010.

2.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment, prior to February 1, 2010.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met prior to February 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claim for TDIU, the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran.

The Board observes that the September 2006 letter was sent to the Veteran prior to the September 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

The Veteran was afforded a VA examination with an opinion addressing TDIU in May 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the examination, as well as the opinion, obtained in this case is adequate, as they contain sufficient detail and provide a complete rationale for any opinions stated.  Additionally, a thorough physical examination was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to a TDIU has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In addition, there are circumstances under which disabilities may be combined and yet still be considered one disability and therefore requiring only a 60 percent rating:  (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a)(4) (2010).  

In this instance, the Veteran's service-connected disabilities of bilateral hearing loss, rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling, prior to February 1, 2010 produce a combined service-connected rating of 70 percent.  38 C.F.R. § 4.25 (2010).  The Board acknowledges that the Veteran's combined rating meets the required 70 percent.  Therefore the Veteran meets the required schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a)(3) (2010).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  The Board notes that the Veteran contends that he can no longer work due to his service-connected hearing loss and tinnitus.  The Veteran worked as a truck driver for Hoppock Builders and Trucking until October 1995 and had to stop working because his hearing loss made it difficult to understand instructions such as where to make deliveries and what materials to deliver.  The Veteran further noted that he was only qualified to be a truck driver and he reported having an 8th grade education in his August 2006 Application for Increased Compensation Based on Unemployability.  The Board also acknowledges a November 2009 letter from the Vice President of Burrows Trucking, Inc., which stated that she had known the Veteran for nearly two years and did not feel that the Veteran would qualify under the company's safety regulations due to his hearing loss.  The letter also noted the extreme difficulty of carrying on a normal conversation with the Veteran due to his hearing loss.  The Veteran further notes that he has not received any additional education or training before or after he became too disabled to work.  The Board notes VA treatment records dating from September 2005 to July 2006 that revealed a September 2005 treatment note which indicated that the Veteran had a lower back injury as well as a cervical spine injury in 1995, three months prior to the treatment note.  The evidence of record noted that the Veteran had disabilities other than his service-connected hearing loss and tinnitus that could affect his unemployability.  However, the Veteran asserted that his service-connected disabilities have, by themselves, left him unemployable.  Despite the Veteran's threshold eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits prior to February 1, 2010, is not warranted because a preponderance of the evidence is against any finding that the current impairment from his service-connected disabilities is so severe that it is impossible for the average person to follow a substantially gainful occupation.

In this regard, the Board notes that a VA audiologist provided an opinion regarding the affect the Veteran's hearing loss has on his ability to maintain and sustain employment.  The Veteran was afforded a VA examination in May 2009.  The examiner performed an audiological examination on the Veteran and determined that the Veteran had a moderate to profound sensorineural hearing loss for the right ear and hearing within normal limits at 250 Hz and 500 Hz with a mild sensorineural hearing loss at 1000 Hz and then a precipitous drop to a moderately severe to severe, high frequency sensorineural hearing loss at 2000 Hz to 8000 Hz for the left ear.  The examiner noted that the Veteran would greatly benefit from the use of hearing aids which would provide significant improvement in communication ability.  After a thorough examination the VA examiner opined that with the use of hearing aids, the Veteran is employable.  In this regard the examiner noted that the Veteran would be able to perform his previous job as a truck driver with very little difficulty.  With the use of hearing aids, the Veteran should be able to hear and understand instructions from his supervisors and hear warning signals in the vehicle.  Hearing aids would also help in communication at home and other environments.  The examiner further noted that the Veteran was able to communicate at normal conversation levels in a quiet environment.  Previous QTC examinations in January 2009 and June 2006 also noted the Veteran's difficulty with communicating and further noted the Veteran would have improved communications with hearing aids.  

The Board acknowledges the November 2009 letter from the Vice President of Burrows Trucking, Inc., which stated that the Veteran would not qualify under the company's safety regulations due to his hearing loss.  However, the Board finds the May 2009 VA examiner's opinion to be more persuasive.  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In this regard, while the Board acknowledges the November 2009 statement, the letter is not evidence that the Veteran could not obtain any employment, just that the Veteran would not likely be employed by Burrows Trucking, Inc.  By contrast, the Board notes that the May 2009 VA opinion is well reasoned, based on reliable principles, not inconsistent with the record, and provides a more detailed rationale including specific references to the Veteran's circumstances and the affect his disability will have generally on his particular type of employment, to include any employment circumstances with reasonable accommodations.  Moreover, the May 2009 VA examiner discussed the possibility of reasonable accommodations in the workplace for the Veteran's hearing difficulty which would make the Veteran employable which were not addressed in the November 2009 letter.  As such, the Board finds that the May 2009 VA examiner's opinion has greater probative weight.

The Board acknowledges that the Veteran has been unable to obtain employment since 1995, however, the question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  See Van Hoose (citing 38 C.F.R. §§ 4.1, 4.15).  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is to say, the Board is not disputing the Veteran's hearing loss causes impairment in his occupational functioning.  But this alone is not tantamount to concluding there is marked interference with his employment.  Indeed, in Van Hoose, the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.

While the Board acknowledges the Veteran's statement that his hearing problems create communication difficulties, the Board notes that the Veteran's hearing loss disabilities are not enough, by themselves, to be so disabling as to preclude employment.  The Board acknowledges the Veteran's contentions that his service-connected disabilities leave him unable to work, however, the more probative evidence of record indicates that the Veteran's service-connected disabilities do not prevent him from obtaining substantially gainful employment.

Finally, the Board notes that there is no evidence of record that the Veteran's claim for a TDIU warrants additional consideration based on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment of an extraschedular evaluation.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU rating prior to February 1, 2010.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating prior to February 1, 2010, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.


ORDER

Entitlement to a TDIU, prior to February 1, 2010, is denied.


REMAND

With regard to the Veteran's claim regarding the propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective from February 1, 2010, as addressed by the RO rating decision dated November 2009, respectively, the record reflects that the Veteran filed a notice of disagreement (NOD) with the RO's decision.  See 38 C.F.R. § 20.201 (2010).  Specifically, the Board notes a December 2009 response to a Congressional inquiry that notes the Veteran filed a NOD with regard to the November 2009 rating decision.  

The Court has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issue of the propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective from February 1, 2010.  As noted in the Introduction, disposition by the Board of the claim for a TDIU since February 1, 2010 is deferred pending resolution of the issues as set forth above.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issue of the propriety of a reduction from a 70 percent rating to a 10 percent rating for bilateral hearing loss, effective from February 1, 2010.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  

2. After completion of the above, and after completing any necessary development, the RO should readjudicate the issue of entitlement to a TDIU since February 1, 2010.  If the disposition remains unfavorable, the AMC/RO should furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond.  The case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


